DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: 
Referring to claim 1, the limitation “the box prong at diametrically opposed sides” is unclear or infinite.
It is not clear that the box prong at diametrically opposed sides of what.
Please clarify.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is  rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 
Toshihide et al. (JPH08232925, hereinafter Toshihide).
	Referring to claim 1, Toshihide discloses a grommet (bush B, figures 1-6), comprising: 
a body (2) defining a longitudinal axis (an axis of 2) and having a passageway (3) therein; a collar (1) extending from the body (2) and away from the longitudinal axis; and 
a box prong (2a) extending circumferentially around the body (2), wherein a plurality of longitudinal openings extend through the body (openings 4 extend through 2)  and the box prong at diametrically opposed sides (openings 4 at opposed sides of the box prong 2a) , and wherein the grommet is configured to attach within a slot of a component in any orientation (see bush B configured to attached within a hole of panel P in figure 3) .

Claim 1 is  rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 
Ichimaru et al. (US6507976, hereinafter Ichimaru).

	Referring to claim 1, Ichimaru discloses a grommet (21), comprising: 
a body (22) defining a longitudinal axis and having a passageway therein (see figure 2); 
a collar (23) extending from the body and away from the longitudinal axis (see figure 2); and
 a box prong extending circumferentially around the body (see prong in figure 2), 
wherein a plurality of longitudinal openings (see figure 6) extend through the body and the box prong at diametrically opposed sides (see figure 6), and wherein the grommet (22) is configured to attach within a slot (H) of a component in any orientation.

3.	Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pegram et al. (US4487998, hereinafter Pegram).

	Referring to claim 1, Pegram discloses a grommet (11), comprising: 
a body (13) defining a longitudinal axis and having a passageway therein (see figure 2); 
a collar (13) extending from the body and away from the longitudinal axis (see figure 2); and 
a box prong (21) extending circumferentially around the body (see figure 2),
wherein a plurality of longitudinal openings (19, see figure 2) extend through the body and the box prong at diametrically opposed sides (see figure 2), and wherein the grommet (11) is configured to attach within a slot (23) of a component in any orientation (see figure 2).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Duhr (US7105750),  Liebelt (US20200217345), Mizuno (US 10396489), Mitomi (US4675937), Inoue (US8572805), Matsuzawa (US 7114217), Kazino (US5294225) and Biesecker (US3164054) disclose a bushing.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847